Citation Nr: 0320974	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  00-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for color blindness.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, among other things, denied 
the benefits sought here on appeal.  All other claims on 
appeal were finally decided by the Board in a decision issued 
in July 2002.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has a red-green congenital color vision 
defect.

3.  The veteran did not develop a color vision defect during 
his period of active service.

4.  The veteran's congenital color vision defect did not 
increase in severity during his period of active service.


CONCLUSION OF LAW

Color blindness was not incurred in or aggravated by a period 
of active service.  38 U.S.C.A. §§ 1110, 1153, 1154 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claim here on 
appeal has proceeded in accordance with the provisions of the 
law and regulations as they now stand. 

First, it is important to note that regulations implementing 
the VCAA were enacted effective February 22, 2002, and under 
those regulations, the Board has been conducting evidentiary 
development of appealed cases directly as opposed to 
remanding all cases requiring additional development to the 
ROs.  See 38 C.F.R. § 19.9(a)(2) (2002).  In this case, 
consistent with the new regulations, the Board determined 
that additional evidentiary development was needed before 
final appellate consideration could be accomplished.  As 
such, in July 2002, the Board made arrangements for the 
veteran to undergo a VA examination to determine whether or 
not his color blindness was congenital or incurred or 
aggravated during his period of active service.  The 
examination was accomplished in November 2002, the 
examination report was associated with the veteran's claims 
folder, and the veteran was sent a copy of the examination 
report in April 2003.  The veteran was advised that he had a 
right to comment on the newly obtained evidence and/or submit 
additional evidence in support of his claim.

On May 1, 2003, the Federal Circuit invalidated 38 C.F.R. 
Section 19(a)(2).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. Section 19.9(a)(2) was invalid because, 
in conjunction with the amended regulation codified at 38 
C.F.R. Section 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver of that 
review.  As a consequence, the Federal Circuit found that 
appellants were not being afforded their "one review on 
appeal to the Secretary."  Accordingly, in June 2003, the 
veteran was advised by the Board of his right to have the 
agency of original jurisdiction, the RO, review the newly 
obtained evidence prior to final appellate decision or to 
waive that right and have the Board move forward with its 
appellate review.  The veteran elected to waive review of the 
newly obtained evidence by the RO in June 2003, and the Board 
finds that this waiver is sufficient to allow it to continue 
with its appellate consideration.

Also under the VCAA, VA has a duty to notify the veteran and 
his or her representative of any information and evidence 
needed to substantiate and complete a claim as well as to 
inform the veteran as to whose responsibility it is to obtain 
the needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in July 2001.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that the 
veteran was clearly notified of the evidence necessary to 
substantiate his claim and the responsibilities of the 
parties in obtaining evidence.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

The Federal Circuit pointed out in Disabled  American 
Veterans v. Secretary of Veterans Affairs, supra., that a 
veteran was entitled to one year to respond to VA's notice of 
rights and responsibilities under the VCAA.  As such, the 
veteran had one year from July 2001 in which to respond 
before VA could proceed under the new judicial precedent.  
Because this time limit expired in July 2002, the Board finds 
that the appropriate notice time limits have passed and this 
requirement of the VCAA has also been met.

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording him a 
physical examination.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  In fact, the veteran testified before the Board in 
April 2002, and has actively participated in the development 
of his claim on appeal.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable implementing 
regulations.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  A preexisting 
disease will be presumed to have been aggravated by military 
service when there is an increase in disability during such 
service, unless there is a specific finding that the increase 
is due to the natural progress of the disease.  See 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a preexisting condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
See 38 C.F.R. § 3.306(b).

The evidence of record shows that the veteran underwent an 
induction examination in September 1942 as well as an 
enlistment examination in September 1943.  The examination 
reports from both of these examinations list color 
perception as normal.  Upon separation examination in 
November 1945, however, color blindness was noted as a 
defect.  The veteran has never participated in any treatment 
for color blindness.

In April 2002, the veteran testified before the Board that 
he was unaware of his color blindness until he was informed 
of it at his service separation examination in November 
1945.  He stated that it must have come from gun powder used 
during service.

Upon VA examination in November 2002, the veteran was found 
to have a red-green congenital color defect and 
pseudophakia.  Although the Board requested the examiner to 
state whether it was at least as likely as not that the 
veteran incurred his color blindness during service, the 
examiner did not specifically render such an opinion.

Given the evidence as outlined above, the Board finds that 
the veteran's color blindness is a congenital defect which 
pre-existed service.  Although the VA examiner did not 
specifically render an opinion as to the likelihood of 
incurrence during service, the Board finds that the labeling 
of the defect as congenital answers the question 
satisfactorily because a congenital defect is one existing 
at or before birth.  Additionally, the Board finds that the 
defect did not increase in severity during service because 
the veteran himself testified that he was unaware of the 
defect until he was informed of it at the time of his 
separation from service.  If the veteran's vision had 
changed during service, he would have been aware of such a 
change, so it must logically be assumed that there was no 
change in the visual defect during the veteran's period of 
active service in order for the defect to be presumed to 
have been aggravated by military service.  Accordingly, the 
Board finds that the veteran's color blindness is a 
congenital defect that was not incurred in or aggravated by 
active service.  Consequently, service connection for color 
blindness is denied.


ORDER

Service connection for color blindness is denied.



	                        
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

